PER CURIAM.
The plaintiff below, Sam Scott, appeals from a final order dismissing his amended complaint against the appellees, who were the defendants in the trial court.
The plaintiff’s amended complaint alleged that title to the automobile in question herein, was in the name of Sam Scott and Julia Ann Scott, his wife, but that Sam Scott was actually the legal and equitable owner; and that the defendants had taken the car from him, without legal right, and had converted it to their use, thereby causing him actual and punitive damages in excess of Five Thousand Dollars.
After the amended complaint was filed, the trial court entered its order requiring the plaintiff to add his wife, Julia Ann Scott, as an indispensable party plaintiff to the cause, within twenty days.
On July 2,1965 defendants filed their motion to dismiss the complaint because the plaintiff had failed to comply with the previous order by making Julia Ann Scott a party plaintiff to the cause. The defendants’ motion was granted and an order was entered dismissing the amended complaint. The plaintiff has appealed from that order.
On appeal, the plaintiff contends that the court should not require him to make his wife, Julia Ann Scott, an indispensable party plaintiff, but, if the court should require her to be a party to the cause, the defendants should be charged with this responsibility.
On the face of the complaint, it is apparent that the wife, Julia Ann Scott, does, or may have, some right, title or interest in the automobile which was alleged to have been converted by the defendants, and does, or may have, some right to any proceeds which might be recovered if the defendants were actually guilty of the alleged improper conversion.
Therefore, it appears that it was not an abuse of discretion for the trial court to order that the plaintiff’s wife, Julia Ann Scott, in whose name title to the automobile also rests, be made a party to the cause, and the trial court had the authority to enter such an order. Rules 1.17(a) and 1.18, Florida Rules of Civil Procedure, 30 F.S.A.
The order appealed from is
Affirmed.
HENDRY, C. J., dissents.